*701On Rehearing.
In Meyer Bros. Drag Co. v. Pipkin Drug Co., 136 Fed. 396, 69 C. C. A. 240, which was a case on a petition to revise and superintend in a matter of bankruptcy, the referee found the facts and the district judge affirmed the referee in all respects, and there was no dispute or suggestion even as to the correctness of the findings of fact of the referee, and the question before us was one of pure law.
In Clayton et al. v. Exchange Bank of Macon, 121 Fed. 630, 57 C. C. A. 656, in which the rank and validity of a mortgage, withheld from the record until bankruptcy was impending, was involved, the matter was brought before the court by appeal, which, of course, brought before us the evidence in the case. In the present case the referee found and formulated the facts on the evidence submitted to him, also his conclusions of law, and the whole, accompanied with the evidence, was transmitted to the district judge for review. The record shows that the judge on the hearing considered the certificate of the referee as to the questions presented, and the summary of the evidence, and thereupon reversed the referee and entered judgment accordingly, so that we cannot from the record say whether the judge decided the case upon the facts reported by the referee or upon facts found by himself on the evidence. To determine whether the judge a quo correctly ruled the law, we must necessarily have before us the facts upon which he acted.
The petition for rehearing is denied.